Title: From George Washington to Bezaleel Howe, 9 November 1783
From: Washington, George
To: Howe, Bezaleel


                  
                     Instructions for Capt. Howe
                     Sir
                      9 November 1783
                  
                  You will take charge of the Waggons which contain my baggage; and with the Escort proceed with them to Virginia, and deliver the baggage at my house—ten Miles below Alexandria.
                  As you know they contain all my Papers which are of immense value to me, I am sure it is unnecessary to request your particular attention to them—but as you will have several ferries to pass and some of them wide particularly the Susquehannah & Potomack I must caution you against crossing them if the Wind should be high or if there is in your own Judgement or the opinion of others the least danger.
                  The Waggons should never be without a Sentinel over them always locked and the keys in your possession.
                  You will make such Arrangements for the March, with Colo. Morgan at this place and Mr Hodgsden at Philadelphia as may be necessary under all circumstances especially with respect to the expence—failure of Horses and breaking of Waggons.
                  Your Road will be through Philadelphia and Wilmington, thence by the Head of Elk to the lower ferry on the Susquehannah & thence by Baltimore Bladensburgh, George Town and Alexandria to Mount Vernon.
                  You will enquire of Mr Hodgsden and Colonel Biddle if Mrs Washington left any thing in their care to be forwarded by the Waggons to Virginia, if she did and you can find room for it let it be carried if there is not—desire them to send it by some other good opportunity.
                  the Waggons and Teams, after the Baggage is delivered is to be surrendered to the order of Colonel Pickering which has I believe been handed to Mr Roberts and is to deliver them to Colo. Fitzgerald to be sold.
                  the Bundle which contains my accounts you will be carefull of and deliver them at the financiers Office with the Letter addressed to him—that is to Mr Morris.
                  the other small bundle you will deliver to Mr Cottringer in Chesnut Street.
                  Doctor McHenrys Trunk & parcels you will (as I suppose he has already directed) leave at his House in Baltimore.
                  You will have the Tents which are occupied by the Guard delivered to Colo. Morgan, whose receipt for them will be a Voucher for you to the Quarter Master General the remainder of the Guard under the care of a good Serjeant with very strict Orders to prevent every kind of abuse to the Inhabitants on the March is to be conducted to their Corps at West point.  Given at Rocky hill this 9th day of Nov. 1783
                  
                     Go: Washington
                  
               